Morse, J.,
(dissenting). The negligence of the defendant in this case is clearly apparent. It grows out of the positive disobedience of a statute of this State, enacted *573for the express purpose, and in obedience to the popular will, to save the life and limb of bi-akemcn in this State.
It was held in McGinnis v. Bridge Co., 49 Mich. 466, that a brakeman could not recover for an injury received from his foot being caught in a “frog” of the switch jihen in common use upon railroads in this State, for the reason that he knew of the danger of the same, and that it must be considered one of the ordinary risks of his employment; and that railroads in this State were not in duty bound to block such switches. TJnder this and previous decisions of this Court, there seemed to be no remedy for the loss of life and limb occasioned by the frogs in switches except by legislation. A bill was passed by the Legislature in the session of 1881, providing for the blocking of switches, which was defeated by the veto or neglect of the then Governor to sign the same. The matter became one of public agitation and concern. Public feeling was aroused, and in the fall of 1882 the subject of blocking and filling switches entered into the political campaign of that year, and was a matter of frequent discussion upon the hustings and in the public press. And the Legislature chosen that year, presumably in accordance with the expressed will of the people, passed another and the following act amendatory to the general railroad law, which was approved by Gov. Begole, and has ever since been the law of this State:
“ Sec. 22. All person or persons, railroad companies or corporations, owning or operating roads in this State, shall and are hereby required on or before the first day of January, 1884, to so adjust, fill, or block the frogs, switches, and guard-rails on their roads in all yards, divisional and terminal stations, and where trains are made up, as to' prevent the feet of employés or other persons from being caught therein. Any railroad company or corporation which shall fail to comply with the provisions of this section shall be liable to a fine of not less than one hundred dollars, or more than one thousand dollars, and *574the neglect of any such person, company, or corporation to comply with the provisions of this section shall be deemed a violation of the same.'” Laws of 1883, p. 191.
It is claimed by defendant’s counsel that this act was passed before split switches came into general use, and was enacted in reference to switches in general use, which could be blocked or filled; and it .is argued that it is not to be supposed that the Legislature intended that the law should apply to improved switches which might be adopted thereafter, and which could not be blocked or filled in compliance with the law, and that, in view of the constant changes that are taking place in the methods and machinery of operating railroads, the courts ought to construe the statute in question with reference to the state of the art at the time it was passed. But it must be remembered in the first place that the “split switch” is by no means a new and improved switch. It has been in use for many years, and is nearly, if not quite, as old as the other switches, but it was not generally used upon the railroads of this State until after the passage of the law of 1883. It is admitted that it is more dangerous to employés than the one against which it- is argued the law was directed. It looks to me that the immediate use of this switch, after the enactment of this law, was an attempted evasion of it, which ought not to be countenanced. It is not to be presumed, I think, that the Legislature, in framing this act, intended to piass a law applicable only to the then present circumstances, which law could be evaded before it went into operation by the putting in of switches that could not be blocked or filled, but which were more of a death-trap than those then in general use, which had proven to be a veritable slaughter-pen. The act was not aimed at frogs alone, but in terms, reaches all “frogs, switches, and guard-rails.” It is doubtless true that this split switch could not be blocked as *575the ordinary frog is blocked, but there was testimony tending to show that the danger could be greatly reduced, if not removed, by filling in the hollow of the rail, and having a straight surface on the side of both rails, as the foot is caught and retained as follows:
“Q. (Referring to model.) "What is it about the construction of the split switch here, and the formation of the rails, that makes it retain the foot when it is caught there?
“A. Being hollowed underneath, you slip your foot under there. Your ankle is in here, where they are not over two inches apart, and there is no possible way of your pulling your foot out. The further you go the tighter you get. There is only one way to get out,— the way you went in. The T of the rail is what retains the foot. It is wider right in there, so the sole of your shoe would go right in there.”
But, whether this switch can be filled or blocked or not, the use of it is, in my opinion, an evasion and violation of the law, which cannot be excused. Much less can such evasion and violation of the statute be used to fasten, as a matter of law, contributory negligence upon every brakeman who is injured by it, on the ground that he, instead of the railroad company, takes the risk of its unlawful use. The plaintiff in this case was not obliged to take the risk that the defendant would knowingly continue to violate the law of the State, or to evade its provisions. Coots v. Detroit, 75 Mich. 631, 632. This law was enacted upon the urgent demand that some action should be taken by the Legislature to save life, which was frequently being taken, without remedy, under existing laws. It is not to be supposed for one moment that the Legislature contemplated any circumstances, or change of circumstances, in the use of switches, which would prevent the enforcement of the law, and, at the same time, add danger to danger and death to death. In my opinion, the statute *576is broad enough and strong enough to reach all switches, and cannot be nullified by the use of a switch which cannot be filled or, blocked. If a different opinion is to prevail, it w.ould seem that, in the interest of humanity, further legislative action is imperatively needed.
Nor do I think that the plaintiff is debarred from recovery because Shivelle stepped in between the cars, while in motion, to make the switch, in violation of a printed rule of the company. There was evidence tending to show that these cars could not be uncoupled by a man of Shivelle’s physical stature, unless they were moving, and it was customary, and habitually done by the employés of the defendant while the cars were in motion. In such case, the defendant company could not hold its employés responsible for a violation of this rule, so as to shield its own gross negligence in the matter of switches. Hunn v. Railroad Co., 78 Mich. 513.
Under all the circumstances of this case, the plaintiff was entitled to go to the jury upon the question of her intestate’s negligence.